DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Marlo Schepper Grolnic on September 10, 2021.
The application has been amended as follows: 

1. 	(Currently amended)  A method for processing an image, comprising:
determining first position information of key points of first type of an object in the image based on the image and a trained model, wherein the first position information of each key point of first type indicates where each key point of first type is in the image;
determining second position information of key points of second type of the object based on the first position information and a preset algorithm, wherein the second position information of each second type indicates where each key point of second type is in the image; and
liquefying the object based on the first position information and the second position information by using a liquefying level corresponding to a portion to be processed of the object;
wherein said that determining second position information comprises:
determining each detail portion of the object;
determining first position information of key points of first type corresponding to each detail portion; and
determining second position information of key points of second type corresponding to each detail portion, based on the first position information of key points of first type corresponding to each detail portion and a preset algorithm corresponding to each detail portion.

2. 	(Canceled)

3. 	(Currently amended)  The method according to claim [[2]] 1, wherein said that liquefying the object comprises:
determining position information of the portion to be processed, wherein the position information of the portion to be processed comprises first position information corresponding to the portion to be processed, or second position information corresponding to the portion to be processed;
determining the liquefying level corresponding to the portion to be processed, wherein the liquefying level is preset; and
liquefying pixels corresponding to the position information of the portion to be processed based on the liquefying level and a preset liquefying type.

4. 	(Original)  The method according to claim 3, wherein said that determining the liquefying level comprises:
determining, in the object, an associating portion of the portion to be processed and position information of the associating portion;
determining, in the object, an influencing portion of the portion to be processed and the associating portion;
determining position information of a first part of the influencing portion corresponding to the portion to be processed, and position information of a second part of the influencing portion corresponding to the associating portion;
determining a first distance between the first part and the portion to be processed based on the position information of the portion to be processed and the position information of the first part;
determining a second distance between the second part and the associating portion based on the position information of the associating portion and the position information of the second part;
acquiring a weight of the liquefying level corresponding to the portion to be processed by normalizing the first distance and the second distance;


5. 	(Currently amended)  The method according to claim [[2]] 1, wherein the method further comprises:
weighing a sum of position information of a processing point in the image and position information of a same processing point in a previous image, wherein the previous image and the image are successive frames in a video, based on a preset weight, wherein the processing point is a key point of first type or a key point of second type; and
determining a weighted result as position information of the processing point in the image.

6. 	(Currently amended)  The method according to claim [[2]] 1, wherein the method further comprises:
selecting a preset quantity of successive frames following the image, in a case that a processing point exists in a previous image of the image and does not exist in the image, during the processing point being liquefied based on a preset liquefying level; and
liquefying images of the preset quantity of successive frames based on gradually diminished liquefying levels.

7. 	(Original)  The method according to claim 1, wherein said that liquefying the object comprises:
acquiring a resolution decreased image by decreasing a resolution of the image based on a preset factor;
liquefying the object in the resolution decreased image;
acquiring a processed image by restoring the resolution of the resolution decreased image after liquefaction.


a processor; and
a memory for storing executable instructions of the processor,
wherein the processor is configured to execute the instructions to perform:
determining first position information of key points of first type of an object in the image based on the image and a trained model, wherein the first position information of each key point of first type indicates where each key point of first type is in the image;
determining second position information of key points of second type of the object based on the first position information and a preset algorithm, wherein the second position information of each second type indicates where each key point of second type is in the image; and
liquefying the object based on the first position information and the second position information by using a liquefying level corresponding to a portion to be processed of the object;
wherein said that determining second position information comprises:
determining each detail portion of the object;
determining first position information of key points of first type corresponding to each detail portion; and
determining second position information of key points of second type corresponding to each detail portion, based on the first position information of key points of first type corresponding to each detail portion and a preset algorithm corresponding to each detail portion.

9. 	(Canceled)

10. 	(Currently amended)  The electronic device according to claim [[9]] 8, wherein said that liquefying the object comprises:
determining position information of the portion to be processed, wherein the position information of the portion to be processed comprises first position information 
determining the liquefying level corresponding to the portion to be processed, wherein the liquefying level is preset; and
liquefying pixels corresponding to the position information of the portion to be processed based on the liquefying level and a preset liquefying type.

11. 	(Original)  The electronic device according to claim 10, wherein said that determining a liquefying level comprises:
determining, in the object, an associating portion of the portion to be processed and position information of the associating portion;
determining, in the object, an influencing portion of the portion to be processed and the associating portion;
determining position information of a first part of the influencing portion corresponding to the portion to be processed, and position information of a second part of the influencing portion corresponding to the associating portion;
determining a first distance between the first part and the portion to be processed based on the position information of the portion to be processed and the position information of the first part;
determining a second distance between the second part and the associating portion based on the position information of the associating portion and the position information of the second part;
acquiring a weight of the liquefying level corresponding to the portion to be processed by normalizing the first distance and the second distance;
determining the liquefying level corresponding to the portion to be processed by weighting a preset liquefying level corresponding to the portion to be processed based on the weight.

12. 	(Currently amended)  The electronic device according to claim [[9]] 8, wherein the processor is further configured to execute the instructions to perform:
and
determining a weighted result as position information of the processing point in the image.

13. 	(Currently amended)  The electronic device according to claim [[9]] 8, wherein the processor is further configured to execute the instructions to perform:
selecting a preset quantity of successive frames following the image, in a case that a processing point exists in a previous image of the image and does not exist in the image, during the processing point being liquefied based on a preset liquefying level; and
liquefying images of the preset quantity of successive frames based on gradually diminished liquefying levels.
14. 	(Original)  The electronic device according to claim 8, wherein said that liquefying the object comprises:
acquiring a resolution decreased image by decreasing a resolution of the image based on a preset factor;
liquefying the object in the resolution decreased image;
acquiring a processed image by restoring the resolution of the resolution decreased image after liquefaction.

15. 	(Currently amended)  A non-transitory computer storage medium, wherein, when instructions in the storage medium are executed by a processor of an electronic device, the electronic device is enabled to execute steps of:
determining first position information of key points of first type of an object in the image based on the image and a trained model, wherein the first position information of each key point of first type indicates where each key point of first type is in the image;
and
liquefying the object based on the first position information and the second position information by using a liquefying level corresponding to a portion to be processed of the object;
wherein said that determining second position information comprises:
determining each detail portion of the object;
determining first position information of key points of first type corresponding to each detail portion; and
determining second position information of key points of second type corresponding to each detail portion, based on the first position information of key points of first type corresponding to each detail portion and a preset algorithm corresponding to each detail portion.

16. 	(Canceled)

17. 	(Currently amended)  The computer storage medium according to claim [[16]] 15, wherein said that liquefying the object comprises:
determining position information of the portion to be processed, wherein the position information of the portion to be processed comprises first position information corresponding to the portion to be processed, or second position information corresponding to the portion to be processed;
determining the liquefying level corresponding to the portion to be processed, wherein the liquefying level is preset; and
liquefying pixels corresponding to the position information of the portion to be processed based on the liquefying level and a preset liquefying type.

18. 	(Original)  The computer storage medium according to claim 17, wherein said that determining a liquefying level comprises:

determining, in the object, an influencing portion of the portion to be processed and the associating portion;
determining position information of a first part of the influencing portion corresponding to the portion to be processed, and position information of a second part of the influencing portion corresponding to the associating portion;
determining a first distance between the first part and the portion to be processed based on the position information of the portion to be processed and the position information of the first part;
determining a second distance between the second part and the associating portion based on the position information of the associating portion and the position information of the second part;
acquiring a weight of the liquefying level corresponding to the portion to be processed by normalizing the first distance and the second distance;
determining the liquefying level corresponding to the portion to be processed by weighting a preset liquefying level corresponding to the portion to be processed based on the weight.
19. 	(Currently amended)  The computer storage medium according to claim [[16]] 15, wherein when instructions in the storage medium are further executed by the processor of the electronic device, the electronic device is enabled to execute steps of:
weighing a sum of position information of a processing point in the image and position information of a same processing point in a previous image, wherein the previous image and the image are successive frames in a video, based on a preset weight, wherein the processing point is a key point of first type or a key point of second type; and
determining a weighted result as position information of the processing point in the image.

15, wherein when instructions in the storage medium are further executed by the processor of the electronic device, the electronic device is enabled to execute steps of:
selecting a preset quantity of successive frames following the image, in a case that a processing point exists in a previous image of the image and does not exist in the image, during the processing point being liquefied based on a preset liquefying level; and
liquefying images of the preset quantity of successive frames based on gradually diminished liquefying levels.



Allowable Subject Matter

Claim 1, 3-8, 10-15, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's invention is drawn to a method and device for processing an image, and a storage medium. The method includes: determining first position information of key points of first type of an object in the image based on the image and a trained model, where the first position information of each key point of first type indicates where each key point of first type is in the image; determining second position information of key points of second type of the object based on the first position information and a preset algorithm, where the second position information of each second type indicates where each key point of second type is in the image; liquefying the object based on the first position information and the second position information by using a liquefying level corresponding to a portion to be processed of the object.


	Applicant’s independent claim 1 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.
Similarly, other independent claim 8, 15 comprises a particular combination of elements with analogous wording variations, which are neither taught nor suggested by prior art as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.

Meng et al. Pub. No. US 20180114084 A1 teaches a method for recognizing a picture, a method and an apparatus for labelling a picture, and a storage medium. The method for recognizing a picture comprises: acquiring a clothes picture labelled with a positioning key point and a clothes wearing region (S310); extracting, based on the locations of the clothes wearing region and the positioning key point, at least one picture region representing a feature region from the clothes picture (S320); and respectively acquiring feature information representing the feature region based on a region feature recognition model corresponding to the feature region (S330). By labelling the positioning key point, a picture representing a clothes content in the clothes picture is positioned, so that the interference of a background content in the clothes picture is reduced. On this basis, a picture region representing a feature region is extracted from a clothes picture based on a clothes wearing region and a labelled positioning key point, 
LI et al. Pub. No. US 20190279045 A1 teaches methods, apparatuses and electronic devices for identifying an object category include: determining M key point neighborhood regions from corresponding object candidate boxes according to position information of M key points in a plurality of object candidate boxes of an image to be detected, where M is less than or equal to the total number of key points of N preset object categories, and M and N are positive integers; and determining category information of at least one object in the image to be detected using a convolutional neural network model used for identifying an object category in the image according to the M key point neighborhood regions.
Li et al. Pub. No. US 20200134859 A1 teaches methods and apparatuses for determining a bounding box of a target object, media, and devices. The method includes: obtaining attribute information of each of a plurality of key points of a target object; and determining a bounding box position of the target object according to the attribute information of each of the plurality of key points of the target object and to a preset neural network. The implementations of the present application can improve the efficiency and accuracy of determining a bounding box of a target object.
Zhu et al. Pub. No. US 20200082635 A1 teaches obtaining a plurality of frames of images, comprising a first image and a second image, which is a frame of an image immediately following the first image; obtaining a key point set of a first object in the first image; obtaining, through a neural network model, first pose key point sets respectively 
Chen et al. Pub. No. US 20210166396 A1 teaches an image segmentation method, apparatus, and a storage medium are provided. The method includes: selecting a current image frame in a video according to a time sequence of the video; determining a reference image frame before the current image frame in the time sequence; obtaining first location information of a target object key point in the reference image frame; performing an affine transformation on the current image frame with reference to an affine transformation relationship between the first location information and a target object key point template to obtain a target object diagram; performing a key point detection on the target object diagram to obtain second location information of the target object key point; segmenting a target object from the target object diagram to obtain segmentation information; and obtaining the target object from the current image frame according to the segmentation information and the second location information.
	However, cited reference, alone or in combination, neither disclose nor suggest combination of features specifically determining first position information of key points of first type of an object in the image based on the image and a trained model, wherein the first position information of each key point of first type indicates where each key point of first type is in the image; determining second position information of key 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. Pub. No. US 20190138791 A1 - KEY POINT POSITIONING METHOD, TERMINAL, AND COMPUTER STORAGE MEDIUM
Meng et al. Pub. No. US 20180114084 A1 - METHOD FOR RECOGNIZING PICTURE, METHOD AND APPARATUS FOR LABELLING PICTURE, AND STORAGE MEDIUM
LI et al. Pub. No. US 20190279045 A1 - METHODS AND APPARATUSES FOR IDENTIFYING OBJECT CATEGORY, AND ELECTRONIC DEVICES
Li et al. Pub. No. US 20200134859 A1 - METHODS AND APPARATUSES FOR DETERMINING BOUNDING BOX OF TARGET OBJECT, MEDIA, AND DEVICES

Zhu et al. Pub. No. US 20200082635 A1 - AUGMENTED REALITY PROCESSING METHOD, OBJECT RECOGNITION METHOD, AND RELATED DEVICE
Chen et al. Pub. No. US 20210166396 A1 - IMAGE SEGMENTATION METHOD AND APPARATUS, COMPUTER DEVICE, AND STORAGE MEDIUM

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 5712727855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NIZAR N SIVJI/           Primary Examiner, Art Unit 2647